EXHIBIT 10.2





PERFORMANCE ACCELERATED RESTRICTED STOCK UNITS AWARD NOTICE




«FIRST_NAME» «MI» «LAST_NAME»
«HOME_SUITE»
«HOME_STREET»
«HOME_CITY», «HOME_PROVINCE» «HOME_POSTAL_CODE»




Pursuant to the terms and conditions of the Haverty Furniture Companies, Inc.
2004 Long-Term Incentive Plan (the “Plan”), you have been granted a Performance
Accelerated Restricted Stock Units (“PARSUs”) award.  The general terms of this
award are outlined below.


Grant Date:
January 23, 2012
Number of PARSUs:
«Number_Awarded»
Vesting:
100% on May 8, 2019 subject to continued employment
Vesting Acceleration:
The vesting of these units will be accelerated if the Target Market Price per
share (“TMP”) goal set by the Executive Compensation and Employee Benefits
Committee of the Havertys Board is achieved.  The TMP is based on the closing
stock price of the Company’s Common Stock and must be achieved for 10
consecutive trading days after the Grant Date.  The TMP goal price per share for
this grant is $21.00.  Achieving the TMP goal will cause the PARSUs to
immediately vest.  These PARSUs shall be paid in shares of the Company stock.



Until vested, the units represented by this PARSUs award are not entitled to
receive cash dividends and do not have the right to vote. The restrictions
governing this award will lapse immediately upon a change in control, death or
permanent and total disability as defined in Section 2 of the Plan.  Units not
vested at retirement will be forfeited.


This is a summary of the award.  The grant agreement and Plan Prospectus are the
authoritative source for all questions on awards made under the Plan.  You
should log into your account with the Plan Administrator, Solium, to review and
accept the agreement and complete the authorization of your grant by February
24, 2012.
